                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LEONARD MCCLOUD                                                                       PLAINTIFF

V.                                                        CAUSE NO. 3:16-CV-991-CWR-FKB

MICHAEL HUSZAR, ET. AL,                                                           DEFENDANTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge F. Keith Ball, which was entered on September 24, 2018. Docket No.

63. The Report and Recommendation clearly notified the parties that failure to file written

objections to the findings and recommendations contained therein within 14 days after service

would bar further appeal in accordance with 28 U.S.C. § 636. Id. This Court, finding that there

has been no submission of written objections by any party, hereby adopts said Report and

Recommendation as the Order of this Court.

       As outlined in the Report and Recommendation, on May 19, 2017, Plaintiff fully agreed

to finally settle all claims against Defendants and be responsible for the payment of all liens

arising from his claims and alleged damages. Plaintiff was responsible for executing and

returning to Defendants a full Release of all claims and written confirmation from lienholders of

the satisfaction of liens related to the claims in this case. Plaintiff, however, has never executed

the Release or provided written confirmation of the resolution of his medical liens. As such,

Defendants filed a Motion to Enforce the Settlement Agreement. Docket No. 58. Plaintiff has

been non-responsive to Defendant’s motion and this Court’s orders. See Docket No. 63 at 1–2.

       It is the Order of this Court that Plaintiff agreed to the Settlement Agreement and has

now breached its provisions. The settlement precludes any further action by Plaintiff against
Defendants or their insurance carrier, as well as any future derivative claims against Defendants

and/or their insurance carrier. See Docket No. 58-1. Further, the settlement requires Plaintiff to

pay all “liens, claims, and encumbrances arising from or relating to Plaintiff’s claims and alleged

damages” in this case. Id. Plaintiff must produce a signed Release of all claims and written

confirmation of the resolution of his medical liens.

       Accordingly, Defendants’ Motion to Enforce Settlement is GRANTED [Docket No. 58].

       SO ORDERED, this the 24th day of October, 2018.


                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
